DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-8, 10, 13-17, 19, 20, 22 and 25 in the reply filed on 11/1/2022, is acknowledged.  Claims 28 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacroix et al. (US 2013/0058870).
Regarding claim 1, Lacroix et al. discloses “nanocrystals, containing one or more metals . . . optionally functionalized by ligands” (current claims 4, 5 and 16).  Abstract.   Lacroix et al. defines the term “ligand” as “both, non-metal ligands on the surface and bridging-ligands (e.g., O, S, N, H, common to metal chemistry.)”  Para. [0018].  
Regarding claims 2, 8, 10 and 13-16, Lacroix et al. discloses capped nanoparticles (Fe Coated with GSH) in Example 7.  See paras. [0174]-[0178].  With respect to claim 15, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, Lacroix et al. teaches that the term “metals” includes alkali metals.  See para. [0040].
	Regarding claims 6 and 7, Lacroix et al. discloses pure nanocrystals (198Au) in Example 8.   See paras. [0179] and [0180].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 19, 20, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al. (US 2013/0058870) as applied to claims 1-8, 10 and 13-16, above and further in view of Gao et al. (WO2005/044224).
	Teachings of Lacroix et al. are discussed above.
	Regarding claim 20, Lacroix et al. does not teach “wherein the organic shell further comprises a targeting moiety coupled to the nanoparticle, wherein the targeting moiety is configured to selectively bind to a target substrate.”
	Gao et al. relates to a “drug delivery system based on polymer nanoshells.”  Title.   “[T]he nanoshell has an outer surface comprising biocompatible organic polymers . . . [wherein] the nanoshell has an outer surface comprising targeting moieties such as for example targeting ligands, peptides, proteins, antibodies, and the like, and a second layer comprising biocompatible organic polymers.” (current claims 17 and 22).  Page 3, lines 28-31.  Gao et al. also teaches that assembly of the nanoshells typically begins with a suspension of nanoparticulate cores.  See page 7. 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to couple a targeting moiety taught by Gao et al. to a nanoparticle taught by Lacroix et al.  under the rationale of using a known technique to improve similar devices in the same way.  That is, Lacroix et al. teaches a base device of nanoparticle comprising a solid metal core free or substantially free of ligands and non-metallic bonds further comprising an organic shell coupled to an outer surface of the solid core.  The claimed invention is an improvement on the base device by the incorporation of a targeting moiety.  Gao et al. teaches a comparable device that has been improve in the same way as the claimed invention, i.e., a drug delivery system based on polymer nanoshells that comprise targeting moieties, such as antibodies.   One of ordinary skill in the art could have applied the improvement technique in same way to the nanoparticle of Lacroix et al. and the results would have been predictable to the skilled artisan because Gao et al. teaches that assembly of the nanoshells typically begins with a suspension of nanoparticulate cores. 
Regarding claim 19, Gao et al. teaches “[i]n certain embodiments, one or more of the polymeric shells may further comprise superparamagnetic nanoparticle.”  Page 3, lines 31-32.
Regarding claim 25, Gao et al. further provides method of incorporation targeting peptides:
Incorporation of a targeting peptide or other targeting moiety into the outer shell may be accomplished by any of the methods known in the of targeted drug delivery. Suitable methods include but are not limited to covalent attachment of a targeting moiety to one or more components of the outermost shell, either directly or via linkers.

Page 22, lines 3-6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618